This is an appeal by the plaintiffs from an order entered by the circuit court of Lincoln county denying their motion for new trial. The notice of appeal was served on the 23d day of July, 1934. A certified copy thereof was filed in the office of the clerk of this court on July 25, 1934. Thereafter, three different stipulations were filed by the appellants extending the time for the serving and filing of their brief, the last of said stipulations for extension having been filed in this court on January 9, 1935, extending the time until the 20th of February, 1935. No brief has been filed, and no further steps or proceedings have been taken in the prosecution of this appeal.
The appeal is deemed to be abandoned, and the order appealed from is affirmed. *Page 454